Per Curiam. The procedural background in this matter is set forth in our per curiam orders issued on November 19, 1998. Poyner v. Arkansas Contractors Licensing Bd., 335 Ark. 260, 979 S.W.2d 902 (1998); Ward v. State, 335 Ark. 265, 979 S.W.2d 902 (1998). Ms. Lené Collins-Sontag, substitute court reporter for the Third and Seventh Divisions of Pulaski County Circuit Court, was cited to appear before this court on December 10, 1998, at 9:00 a.m. to show cause why she should not be held in contempt of this court for her failure to comply in a timely manner with the command of the writs of certiorari issued on September 10, 1998, and September 17, 1998. Id. Ms. Collins-Sontag did not appear.  Because Ms. Collins-Sontag failed to appear before this court on December 10, 1998, as ordered by the per curiam orders issued on November 19, 1998, we hereby order the State Police to take immediate custody of Ms. Collins-Sontag and deliver her to the Pulaski County Detention Facility, where she shall be held until such time as her appearance can be scheduled before this court.